DETAILED ACTION

Status of Application
Claims 1-25 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 23, respectively, of U.S. Patent No. 10,853,296 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Please note that in the interest of time, the examiner is selecting one of the independent claims from the instant application and U.S. Patent for the table below.
Instant Application
U.S. Patent No. 10,853,296 B2
Claim 1.
	An accelerator device comprising:
	circuitry to:
	obtain availability data indicative of an availability of one or more accelerator devices in a system, including one or more physical communication paths to each accelerator device;
	determine whether to establish a logical communication path between a present accelerator device and another accelerator device, wherein the logical communication path is not yet established; and
	establish, in response to a determination to establish the logical communication path as a function of the availability data, the logical communication path between the present accelerator device and the other accelerator device.
	Claim 1. 
	An accelerator device comprising: 
	circuitry to: 
	obtain availability data indicative of an availability of one or more accelerator device kernels in a system, including one or more physical communication paths to each accelerator device kernel; 
	determine whether to establish a logical communication path between a kernel of the present accelerator device and another accelerator device kernel, wherein the logical communication path is not yet established; and 
	establish, in response to a determination to establish the logical communication path as a function of the obtained availability data, the logical communication path between the kernel of the present accelerator device and the other accelerator device kernel.

Claims 2-12, 16-18, 20-21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12, 16-18, 20-21, and 25, respectively, of U.S. Patent No. 10,853,296 B2.
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,853,296 B2.
Claims 22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23, respectively, of U.S. Patent No. 10,853,296 B2, in view of Rusu, U.S. Publication No. 2016/0092396 A1.
Regarding claims 22 and 25, taking claim 22 as exemplary, U.S. Patent No. 10,853,296 B2 does not explicitly disclose wherein the accelerator device is a field programmable gate array and the other accelerator device is a graphics processing unit.
However, Rusu discloses wherein the accelerator device is a field programmable gate array and the other accelerator device is a graphics processing unit [[paragraph 68].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rusu in the invention of U.S. Patent No. 10,853,296 B2, to implement wherein the accelerator device is a field programmable gate array and the other accelerator device is a graphics processing unit, in order to enable multiple core count options without requiring new tapeout and package [Rusu, paragraph 68].

Claims 1, 19, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 19, respectively, of U.S. Patent No. 10,579,547 B2, in view of Hardy et al (hereinafter Hardy), U.S. Publication No. 2012/0290729 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Please note that in the interest of time, the examiner is selecting one of the independent claims from the instant application and U.S. Patent for the table below.
Instant Application
U.S. Patent No. 10,579,547 B2
Claim 1.
	An accelerator device comprising:
	circuitry to:
	obtain availability data indicative of an availability of one or more accelerator devices in a system, including one or more physical communication paths to each accelerator device;
	determine whether to establish a logical communication path between a present accelerator device and another accelerator device, wherein the logical communication path is not yet established; and
	establish, in response to a determination to establish the logical communication path as a function of the availability data, the logical communication path between the present accelerator device and the other accelerator device.
	Claim 1. 
	An accelerator device comprising: 
	circuitry to: 
	obtain availability data indicative of an availability of one or more accelerator device kernels in a system, including one or more physical communication paths to each accelerator device kernel; 
	receive a request to establish a logical communication path between a kernel of the accelerator device and another accelerator device kernel; and 	establish, in response to the request and as a function of the obtained availability data, the logical communication path between the kernel of the accelerator device and the other accelerator device kernel.

U.S. Patent No. 10,579,547 B2 does not explicitly disclose wherein the logical communication path is not yet established.
However, Hardy discloses wherein the logical communication path is not yet established [paragraph 33, in order to set up a group of logical paths between the host 303 and a storage device 315 for I/O processing, the host 303 may issue a channel command; hence the logical communication path is not yet established prior to the issuance of the channel command].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hardy in the invention of U.S. Patent No. 10,579,547 B2, to implement wherein the logical communication path is not yet established, in order to reduce the amount of I/O processing and error recovery when bringing-up devices [Hardy, paragraph 5].
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,579,547 B2, in view of Hardy et al (hereinafter Hardy), U.S. Publication No. 2012/0290729 A1.
Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17, respectively, of U.S. Patent No. 10,579,547 B2, in view of Hardy et al (hereinafter Hardy), U.S. Publication No. 2012/0290729 A1.
Claims 6 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 18, respectively, of U.S. Patent No. 10,579,547 B2, in view of Hardy et al (hereinafter Hardy), U.S. Publication No. 2012/0290729 A1.

Claims 7-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9, 14, and 13 respectively, of U.S. Patent No. 10,579,547 B2, in view of Hardy et al (hereinafter Hardy), U.S. Publication No. 2012/0290729 A1.
Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,579,547 B2, in view of Hardy et al (hereinafter Hardy), U.S. Publication No. 2012/0290729 A1.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mittal et al, U.S. Publication No. 2020/0044895 A1, discloses “In one example, the logical transport network may include, but is not limited to, the transport layer of the Cache Coherence Interconnect for Accelerators (CCIX) protocol. The techniques described herein designate a PCIe virtual channel (VC) for logical transport of CCIX messages” [paragraph 22].
Haigh et al, U.S. Publication No. 2009/0092137 A1, discloses “This transaction accelerator, in some example embodiments, may include a WAN optimization device, a network appliance, and a physical or logical connection between the WAN optimization device and the network appliance. Some example embodiments may include the network appliance being a switch, bridge, router, or some other suitable layer 2 or layer 3 capable device. In some example embodiments, the network appliance is a PE router” [paragraph 31].
So, U.S. Publication No. 2009/0324232 A1, discloses “At step 401, one or more optical nodes (e.g., optical nodes 103 and 105) configure one or more component connections (i.e., logical channels) based on a topology of system 100, i.e., based on the establishment of one or more physical connections (e.g., optical links 107, 109, and 117). Individual component connections may be configured over an optical link (e.g., optical link 107) or over a group of optical links (i.e., a path), such as a path defined by optical links 109 and 117” [paragraph 34]. So discloses “Client node 101 may be any suitable customer premise equipment, such as a computing device, router, switch, etc., while optical nodes 103 and 105 may be any suitable optical transport platform, such as a terminal multiplexor, a reconfigurable add/drop multiplexer, photonic switch, optical cross-connect with optical-electrical-optical conversion, synchronous optical networking cross-connect, signal regenerator, router, switch, or any other suitable optical networking interface, such as a packet optical transport platform” [paragraph 24].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181